  Case 21-40512         Doc 12      Filed 04/16/21 Entered 04/16/21 09:11:28             Desc Main
                                      Document     Page 1 of 1



            INFORMATION FOR THE SECTION 341 MEETING OF CREDITORS

Because of developing issues with the COVID-19 virus and the national declaration of
emergency by the President of the United States, this § 341 Meeting of Creditors (“Meeting”) is
to be conducted telephonically. The telephone call in number and participant code for the § 341
Meeting of Creditors (“Meeting”) is set forth in the enclosed Notice.

Dial-In Information:
(1) You must use a touch-tone phone to participate.
(2) Landline preferred. If you have a choice, use a landline phone, instead of a cell phone. Do
not use a speaker phone.
(3) Dial the call-in number and then enter the passcode, which consists of 7 numbers and is
followed by a # sign. Immediately place your phone on mute.
(4) Make the call from a quiet area where there is as little background noise as possible.
(5) As more than one Meeting will be held during this period, listen for your case to be called.
When your case is called, unmute your phone and identify yourself.
(6) When speaking during your case, identify yourself.
(7) Do not put the phone on hold at any time after the call is connected.
(8) If any party is attending the Meeting from the same location as another party, use separate
touch-tone phones to participate.
(9) Once the case Meeting is finished, hang up.
(10) If you become disconnected before your Meeting is finished, call back.

                                        Participant   Conference Line - Local   Conference Line
 Presiding Trustee                      Code          (Toll)                    (Toll Free)
 Trustee Line 1- Michelle Chow             1174871    517-224-3223              866-541-9301
 Trustee Line 2 - Linda Payne              6221451    517-268-7095              877-900-6448
 Trustee Line 3 - Mark Weisbart            6422968    203-280-5194              877-491-1721
 Trustee Line 4 - Diane Carter             2235728    210-453-4089              866-794-8448
 Trustee Line 5 - Chris Moser              8700433    203-607-6584              877-934-5488
 Trustee Line 6 - Joshua Searcy            7167901    517-600-9734              866-556-7968
 Trustee Line 7 - Steve Zayler             7135484    517-600-9814              866-621-9429
 Line 1 - Eastern District chapter 11      4489529    517-833-3942              877-647-7210

Bankruptcy Documents:
Debtors should have their bankruptcy documents available in the event there are questions about
the information in the documents.
